DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on March 22, 2022, is acknowledged.
Cancellation of claim 21 has been entered.
Claims 1-20 are pending in the instant application.
	
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of each of the plurality of sub-pixel regions comprising a light shielding region, a light extraction region, and opening regions respectively on both sides of the light shielding region; and a first transparent electrode in each of the plurality of sub-pixel regions, the first transparent electrode comprising a first electrode unit in the light shielding region, and the first electrode unit comprising a plurality of first strip electrodes separated from one another, wherein orthographic projection of the light extraction region on the first base substrate is within orthographic projection of the light shielding region on the first base substrate, and collimated light transmits through the light extraction region; and at least one of the plurality of first strip electrodes forms an acute angle with a reference direction, the reference direction being an direction along which the light shielding region and the opening regions are arranged.
Regarding claim(s) 2-20, claims(s) 2-20 is/are allowable for the reasons given in claim(s) 1 because of its/their dependency status from claim(s) 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879